Citation Nr: 1533210	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-37 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether an overpayment in the amount of $5,244.00 was properly created. 

2.  Entitlement to a waiver of overpayment of VA compensation benefits in the amount of $5,244.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) RO in Phoenix, Arizona.

In January 2010, the Veteran testified before a Decision Review Officer (DRO), and a copy of the transcript is of record.

The appeal is REMANDED to Debt Management Center in St. Paul, Minnesota.  VA will notify the Veteran if further action is required.


REMAND

A June 2008 decision from the Phoenix RO notified the Veteran that he had an overpayment in the amount of $11,878.00.  The Veteran, in a March 2009 correspondence, requested that his debt be waived due to economic hardship and also submitted a financial statement at that time.  In April 2009, the Debt Management Center denied the claim for waiver.  In January 2010, the Veteran was afforded a DRO hearing during which the Veteran and his representative solely discussed creation of the debt.  Subsequently, the DRO promulgated an SOC dated July 2010 discussing the validity of the debt.  

To date, a Statement of the Case (SOC) has not been issued concerning whether the Veteran is entitled to waiver of his debt.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the AOJ to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC. 

Concerning the issue of whether the debt was properly created, the Board finds that additional development to obtain a Department of Labor payment history directly from the agency and an audit is necessary.  The Board notes that the SOC dated July 2010 reduced the Veteran's overpayment from $11,878.00 to $5,244.00.  The Veteran's testimony at his DRO hearing was that he was not in receipt of Worker's Compensation Benefits from 1992 to 2001 due to going back to work at the United States Postal Service.  The SOC indicates that the period of concurrent receipt was from January 1, 1997 to April 1, 1999.  However, the Department of Labor payment history provided by the Veteran indicates that he received Worker's Compensation during the relevant time period for approximately 52 days, from January 30, 1997 to February 4, 1997, on February 26, 1997, from April 14, 1997 to April 25, 1997 and from February 23, 1999 to June 19, 1999.  Additionally, the Board notes that the Veteran's disability rating was increased to 90 percent from March 29, 1999 due to his service-connected PTSD.  VA has not yet requested and received the Veteran's payment history, with the specific dates of disability, from the Department of Labor.  On remand, the payment history must be requested and thereafter a thorough audit conducted to determine the correct amount of overpayment.

Accordingly, the case is REMANDED for the following action:

1.  Request a payment history and/or exact dates that the Veteran was on disability from his job at the United States Postal Service from the Department of Labor from September 1993 to April 1999. 

2.  Conduct a thorough audit of the Veteran's periods of concurrent receipt and provide a detailed accounting of his overpayment.

3.  The RO/AMC should readjudicate the claim concerning the validity of the debt.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case.  

4.  If validity of any portion of the debt is upheld, evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to a waiver of overpayment of VA benefits in the amount of $5,244.00, or the amount as determined in the audit report.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

